 



Exhibit 10.3 Management Performance Plan 2006.
MANAGEMENT PERFORMANCE PLAN
2006 PAYABLE IN 2007

I.   SPONSOR       FBL Financial Group, Inc. is the sponsor of the Management
Performance Plan.   II.   PARTICIPANTS       Participants in the plan include
the senior executive group and executive group of FBL’s Tier I participants.
Tier II participants include FBL’s department heads (salary grade 45). Tier III
participants include FBL’s managers (salary grade 44).   III.   FEATURES

  A.   Each year the board of directors of the sponsoring companies approve five
to eight corporate goals. These performance goals would include significant
areas of achievement such as property/casualty accounts, property/casualty and
life insurance new business production, expense management and earnings.     B.
  Each goal will be given equal weight but may be split between life and
property/casualty performance.     C.   Each goal will be measured separately in
the determination of the attainment level. Generally goals for insurance
management will be based on the performance over the entire marketing area.
Participants whose responsibilities are limited to a single state or sales
region will be measured according to the performance of that particular
territory.     D.   Percentage of incentives to be paid will be calculated
separately for each performance goal and no incentive will be paid on a goal
until at least 75% of goal level is attained.     E.   The applicable
performance incentive percentage for each goal will increase proportionately for
achievement above 75% of goal level to a maximum of 150% of goal.     F.   For
Tier I, Groups 1, 2, 3 and 4, achievement of 75% of goal will result in 50% of
the performance incentive percentage, and achievement of 150% of goal will
result in 200% of the performance incentive percentage. For Tier I, Group 5, and
Tiers II and III, achievement of 75% of goal will result in 75% of the
performance incentive percentage, and achievement of 150% of goal will result in
150% of the performance incentive percentage.

5



--------------------------------------------------------------------------------



 



  G.   The performance incentive percentage will be applied to the participant’s
base salary paid during the plan year.     H.   The performance incentive
percentage payable varies by tier and in some cases by employee group within a
tier as follows:         Tier I
Group 1 Target – 80% of base pay
Chief Executive Officer         Tier I
Group 2 Target – 55% of base pay
Chief Financial Officer         Tier I
Group 3 Target – 50% of base pay
E.V.P. Farm Bureau Life
E.V.P. P/C Companies
E.V.P. EquiTrust Life         Tier I
Group 4 Target– 35% of base pay
Balance of FBL management team         Tier I
Group 5 Target – 20% of base pay
Executive Group – Grade 50 employees         Tier II Target – All participants –
10% of base pay
Grade 45         Tier III Target – All participants – 8% of base pay
Grade 44     I.   Payments of the performance incentive will be made annually to
each participant in a single, separate, lump sum payment on or before
February 14 for the prior plan year.     J.   The Committee will review the plan
annually and make appropriate adjustments and changes.

6



--------------------------------------------------------------------------------



 



  K.   Based on changing circumstances and resulting inequities during the year,
management will make recommendations to the Committee for appropriate revisions
or adjustments to the goals; revisions or adjustments are expected to be rare.

7